DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 09/17/2020.  Examiner acknowledged that claims 1-12 and 24 are pending.  Claims 13-23 and 25 are canceled.
The information disclosure statement (IDS) submitted on 11/21/2020, 04/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/28/2017. It is noted, however, that applicant has not filed a certified copy of the CN201711464007.9 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,827,588. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘588 discloses the essential components and features of the components that perform the limitations claimed in the instant application.
Regarding Claim 1, A system for controlling one or more light emitting diodes, the system comprising: a current regulation circuit coupled to a cathode of one or more light emitting diodes, 
Regarding Claim 24, A method for controlling one or more light emitting diodes, the method comprising: receiving a first voltage from a cathode of one or more light emitting diodes by a control circuit coupled to the cathode of the one or more light emitting diodes, the one or more light emitting diodes including the cathode and an anode configured to receive a rectified voltage; comparing a second voltage and a threshold voltage, the second voltage indicating a magnitude of the first voltage; generating a control signal at a first logic level if the second voltage is larger than the threshold voltage; generating the control signal at a second logic level if the second voltage is smaller than the threshold voltage; receiving the control signal from the control circuit by a current regulation circuit coupled to the cathode of one or more light emitting diodes; allowing a current to flow through the one or more light emitting diodes if the control signal is at the first logic level, the current being larger than zero in magnitude; and not allowing the current to flow through the one or 
Claims 2-12 are similarly rejected as they depend on the rejected claim above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the current regulation circuit configured to receive the control signal from the control circuit must be shown or the feature(s) canceled from the claim(s) 1 and 24.  No new matter should be entered.
Current drawing in Fig. 3 do not illustrate the current regulation circuit (310) receiving the control signal (379) from the control circuit (320).  However, Figure 3 illustrates control signal 379 controlling switch 346 to open/close. This effectively controls the gating voltage of M1 causing M1 to connect/disconnect current flow of LEDs 490 (see [0033-0034]).  Thus, current regulation circuit 310 does not receive the control signal even though circuit 310 is indirectly affected by a switching status within the control circuit 320.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0286679) in view of Kuo (US 2010/0219766).
Regarding Claim 1, Liu teaches a system (Fig. 3: 300) for controlling one or more light emitting diodes (Fig. 3: 310), the system comprising: a current regulation circuit (Fig. 4F: 335) coupled to a cathode (Fig. 4F: E2 end) of one or more light emitting diodes, the one or more light emitting diodes including the cathode and an anode (Fig. 3: E1 end) configured to receive a voltage (Fig. 3: Vout); a control circuit (Fig. 4F: 333, 337) coupled to the cathode of the one or more light emitting diodes; wherein the control circuit is configured to: receive a first voltage (Fig. 4F: Vc) from the cathode of the one or more light emitting diodes; compare (Fig. 4F: 3373) a second voltage (Fig. 4F: Vd) and a threshold voltage (Fig. 4F: ViL, ViH), the second voltage indicating a magnitude (Fig. 4: voltage division from 3371 of Vc generates Vd) of the first voltage; and generate a control signal (Fig. 4F: Vdet) based at least in part on the second voltage and the threshold voltage; wherein the control circuit is further configured to: if the second voltage is larger than the threshold voltage, generate the control signal at a first logic level ([0053] “when the voltage division signal Vd exceeds a predetermined high level ViH, the determination signal Vdet changes from low level to high level”); and if the second voltage is smaller than the threshold voltage, generate the control signal at a second logic level ([0053] “when the voltage division signal Vd is lower than a predetermined low level ViL, the determination signal Vdet changes from high to low level”); wherein the current regulation circuit is configured to: receive the control signal ([0053] “it is not necessary to take the dimming signal into consideration, the determination signal Vdet may be directly used as the control signal CTL”) from the control circuit; allow a current to flow through the one or more light emitting diodes if the control signal is at the first logic level (Fig. 5: Vdet first logic level is high causing CTL to be high; [0048] “when the control signal CTL turns ON a transistor M2 and turns OFF a transistor M3, an error amplifier 3351, a transistor M1, and a resistor R form a current source circuit.  The current source circuit controls the current flowing through the transistor M1 to be (REF/R), and the brightness of the light emitting device is adjusted accordingly”), the current being larger than zero in magnitude; and not allow the current to flow through the one or more light emitting diodes if the control signal is at the second logic level (Fig. 5: Vdet second logic level is low causing CTL to be low; [0054] “the low level control signal CTL turns OFF or decreases the current flowing through the light emitting device strings”; [0048] “when the control signal CTL turns OFF the transistor M2 and turns ON the transistor M3, because the voltage Vdd is higher than the reference voltage REF, the transistor M1 is turned OFF and no current flows therethrough”).
Liu does not teach an anode configured to receive a rectified voltage.
Kuo is in the field of lighting control (abstract) and teaches an anode (Fig. 4: anode of 312) configured to receive a rectified voltage (Fig. 4: 306 providing rectified voltage to 312).

Regarding Claim 2, the combination of Liu and Kuo teaches the system of claim 1 wherein the second voltage is directly proportional to the first voltage in magnitude (Liu Fig. 4F: voltage divider 3371 generates Vd from Vc).

Regarding Claim 3, the combination of Liu and Kuo teach the system of claim 1 wherein: the first logic level is a logic high level (Liu [0053] “when the voltage division signal Vd exceeds a predetermined high level ViH, the determination signal Vdet changes from low level to high level”); and the second logic level is a logic low level (Liu [0048] “When the control signal CTL turns OFF the transistor M2 and turns ON the transistor M3, because the voltage Vdd is higher than the reference voltage REF, the transistor M1 is turned OFF and no current flows therethrough”).

Regarding Claim 4, the combination of Liu and Kuo teach the system of claim 1 wherein the current regulation circuit (Liu Fig. 4E: 335) includes: an amplifier (Liu Fig. 4E: 3351) including a first amplifier input terminal (Liu Fig. 4E: 3351 +), a second amplifier input terminal (Liu Fig. 4E: 3351 -), and an amplifier output terminal (Liu Fig. 4E: 3351 output); a transistor (Liu Fig. 4E: M1) including a drain terminal (Liu Fig. 4E: upper terminal of M1), a gate terminal (Liu Fig. 4E: gate terminal of M1), and a source terminal (Liu Fig. 4E: lower terminal of M1); and a resistor (Liu Fig. 4E: R) including a first resistor terminal (Liu Fig. 4E: upper terminal of R) and a second resistor terminal (Liu Fig. 4E: lower terminal of R); wherein: the drain terminal of the transistor is coupled to the cathode of the one or more light emitting diodes (Liu Fig. 4E: upper terminal of M1 is couple to E2 cathode end); the gate terminal of the transistor is coupled to the amplifier output terminal of the amplifier; and the source terminal of the transistor is coupled to the first resistor terminal of the resistor and the second amplifier input terminal of the amplifier (Liu Fig. 4E).

Regarding Claim 5, the combination of Liu and Kuo teach the system of claim 4 wherein the first amplifier input terminal of the amplifier is configured to receive a reference voltage (Liu Fig. 4E: Dim voltage; Fig. 5: dim).

Regarding Claim 6, the combination of Liu and Kuo teach the system of claim 4 wherein the second resistor terminal of the resistor is configured to receive a ground voltage (Liu Fig. 4E: lower terminal R connects to ground).

Regarding Claim 24, Liu teaches a method for controlling one or more light emitting diodes (Fig. 3: 300), the method comprising: receiving a first voltage (Fig. 4F: Vc) from a cathode (Fig. 4F: E2 end) of one or more light emitting diodes by a control circuit (Fig. 4F: 333, 337) coupled to the cathode of the one or more light emitting diodes, the one or more light emitting diodes including the cathode and an anode (Fig. 3: E1 end) configured to receive a voltage (Fig. 3: Vout); comparing (Fig. 4F: 3373) a second voltage (Fig. 4F: Vd) and a threshold voltage (Fig. 4F: ViL, ViH), the second voltage indicating a magnitude (Fig. 4F: voltage division from 3371 of Vc generates Vd) of the first voltage; generating a control signal (Fig. 4F: Vdet) at a first logic level if the second voltage is larger than the threshold voltage ([0053] “when the voltage division signal Vd exceeds a predetermined high level ViH, the determination signal Vdet changes from low level to high level”); generating the control signal at a second logic level if the second voltage is smaller than the threshold voltage ([0053] “when the voltage division signal Vd is lower than a predetermined low level ViL, the determination signal Vdet changes from high level to low level”); receiving the control signal ([0053] “it is not necessary to take the dimming signal into consideration, the determination signal Vdet may be directly used as the control signal CTL”) from the control circuit by a current regulation circuit (Fig. 4F: 335) coupled to the cathode of one or more light emitting diodes; allowing a current to flow through the one or more light emitting diodes if the Fig. 5: Vdet first logic level is high causing CTL to be high; [0048] “when the control signal CTL turns ON a transistor M2 and turns OFF a transistor M3, an error amplifier 3351, an transistor M1, and a resistor R form a current source circuit.  The current source circuit controls the current flowing through the transistor M1 to be (REF/R), and the brightness of the light emitting device is adjusted accordingly”), the current being larger than zero in magnitude; and not allowing the current to flow through the one or more light emitting diodes if the control signal is at the second logic level (Fig. 5: Vdet second logic level is low causing CTL to be low; [0054] “The low level control signal CTL turns OFF or decreases the current flowing through the light emitting device strings”; [0048] “When the control signal CTL turns OFF the transistor M2 and turns ON the transistor M3, because the voltage Vdd is higher than the reference voltage REF, the transistor M1 is turned OFF and no current flows therethrough”).
Liu does not teach an anode configured to receive a rectified voltage.
Kuo is in the field of lighting control (abstract) and teaches an anode (Fig. 4: anode of 312) configured to receive a rectified voltage (Fig. 4: 306 providing rectified voltage to 312).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Liu to receive rectification voltage as taught by Kuo in order to convert the AC voltage to DC for driving the LEDs since the LEDs are connected in a string fashion for receiving DC input [Kuo 0025] rather than connected in an anti-parallel fashion for receiving AC if the voltage is not rectified.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Kuo as applied to claims 1, 7 and further in view of Huang (US 2012/0081032).

    PNG
    media_image1.png
    364
    325
    media_image1.png
    Greyscale

Examiner markup Fig. 4F

Regarding Claim 7, the combination of Liu and Kuo teach the system of claim 1 wherein the control circuit includes: a first resistor (Liu Examiner markup Fig. 4F: r1) including a first resistor terminal (Liu Examiner markup Fig. 4F: upper r1) and a second resistor terminal (Liu Examiner markup Fig. 4F: lower r1); a second resistor (Liu Examiner markup Fig. 4F: r2)  including a third resistor terminal (Liu Examiner markup Fig. 4F: upper r2)  and a fourth resistor terminal (Liu Examiner markup Fig. 4F: lower r2), the third resistor terminal being connected to the second resistor terminal; and a comparator (Fig. 4F: 3373) including a comparator output terminal (Fig. 4F: output of 3373); wherein: the first resistor terminal is coupled to the cathode of the one or more light emitting diodes (Liu Examiner markup Fig. 4F: r1 is connected to E2) and configured to receive the first voltage; and the fourth resistor terminal is configured to receive a ground voltage (Liu Examiner markup Fig. 4F: lower r2 is connected to ground); wherein: the comparator input terminal (Fig. 4F: 3373 input) is coupled to the second resistor terminal and the third resistor terminal and configured to receive the second voltage; and the comparator output terminal is configured to output the control signal based at least in part on the second voltage and the threshold voltage ([0053] “when the voltage division signal Vd exceeds a predetermined high level ViH, the determination signal Vdet changes from low level to high level; and when the voltage division signal Vd is lower than a predetermined low level ViL, the determination signal Vdet changes from high level to low level”).
Liu and Kuo do not teach a comparator including a first comparator input terminal, a second comparator input terminal; the second comparator input terminal is configured to receive a threshold voltage.  Liu teaches a hysteresis comparator.
Huang is in the field of lighting control (0002) and teaches a comparator (Fig. 7: CP2) including a first comparator input terminal (Fig. 7: CP2 +), a second comparator input terminal (Fig. 7: CP2 -); the second comparator input terminal is configured to receive a threshold voltage (Fig. 7: V2).  
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Liu and Kuo with a two terminal comparator as taught by Huang in order to compare when a voltage is greater/lesser than a threshold voltage since hysteresis comparator dictates when the output control signal changes from a high to a low level [Liu 0053] as dictated by an upper limit and a lower limit [Huang 0039].

Regarding Claim 8, the combination of Liu , Kuo and Huang teach the system of claim 7 wherein the current regulation circuit (Liu Fig. 4E: 335) includes: an amplifier (Liu Fig. 4E: 3351) including a first amplifier input terminal (Liu Fig. 4E: 3351 +), a second amplifier input terminal (Liu Fig. 4E: 3351 -), and an amplifier output terminal (Liu Fig. 4E: 3351 output); a transistor (Liu Fig. 4E: M1) including a drain terminal (Liu Fig. 4E: upper terminal of M1), a gate terminal (Liu Fig. 4E: gate terminal of M1), and a source terminal (Liu Fig. 4E: lower terminal of M1); and a third resistor (Liu Fig. 4E: R) including a fifth resistor terminal (Liu Fig. 4E: upper terminal of R) and a sixth resistor terminal (Liu Fig. 4E: lower terminal of R); wherein: the drain terminal of the transistor is coupled to the Fig. 4E: upper terminal of M1 is couple to E2 cathode end); the gate terminal of the transistor is coupled to the amplifier output terminal of the amplifier; and the source terminal of the transistor is coupled to the fifth resistor terminal of the third resistor and the second amplifier input terminal of the amplifier (Liu Fig. 4E).

Regarding Claim 9, the combination of Liu, Kuo and Huang teach the system of claim 8 wherein the sixth resistor terminal is configured to receive the ground voltage (Liu Fig. 4E: lower terminal of R connects to ground).

Regarding Claim 10, the combination of Liu, Kuo and Huang teach the system of claim 8 wherein the control circuit (Liu Fig. 4F: 333, 337) further includes: a switch (Liu Fig. 6A: Q1) including a first switch terminal (Liu Fig. 6A: gate terminal of Q1) and a second switch terminal (Liu Fig. 6A: lower terminal of Q1); wherein: the first switch terminal is connected to the amplifier output terminal of an amplifier (Liu Fig. 6A: gate terminal of Q1 receive the CTL signal from 3373 via AND logic gate); and the second switch terminal is configured to receive the ground voltage (Liu Fig. 6A: lower terminal of Q1 connects to ground).

Regarding Claim 11, the combination of Liu, Kuo and Huang teach the system of claim 10 wherein the control circuit is further configured to: open the switch if the control signal is at the first logic level; and close the switch if the control signal is at the second logic level (Fig. 5: CTL hi/lo controls the status of the switch).
Allowable Subject Matter
12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.